DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10376703 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, for a method of producing an electrical feedthrough assembly for an implantable medical device, viding ceramic insulator material in a fluid environment to form an electrical insulator by a 3D printing process, providing metallized conductive material in a fluid environment to form one or more electrically conductive vias by the 3D printing process, the one or more electrically conductive vias embedded within and extending through the electrical insulator, sintering the ceramic insulator material and the metallized conductive material so as to allow the ceramic insulator material and the metallized conductive material to intermingle and diffuse into each other to form a transition interface region, around each of the one or more conductive vias, that includes a gradual change in composition and a mechanical bond between the electrical insulator and the one or more electrically conductive vias, wherein the sintering is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792